84543: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14349: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84543


Short Caption:WEST VS. WEST, JR. (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D627416Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantJacqueline West
					In Proper Person
				


RespondentLarry West, Jr.
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


04/12/2022Filing FeeFiling Fee due for Appeal. (SC)


04/12/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-11548




04/12/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-11552




04/13/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet. (Sealed) (SC)


04/20/2022Docketing StatementFiled Docketing Statement Civil Appeals (Civil Case Appeal Statement). (SC)22-12551




04/21/2022Filing FeeFiling Fee Paid. $250.00 from Jacqueline West.  Money Order no. 108986988462. (SC)


04/26/2022Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)22-13221




05/05/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP22  - JH/LS/DH. (SC)22-14349




05/09/2022Notice/IncomingFiled Proper Person Notice. Transcript Compliance on Appeal. (Transcript attached) (SC)22-14732




06/01/2022RemittiturIssued Remittitur.  (SC)22-17339




06/01/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/13/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 2, 2022. (SC)22-17339





Combined Case View